DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 08/05/2022:
Claims 1-17 are currently examined.  
The objection to claim 8 is withdrawn in light of the amendment.
All prior art grounds of rejection are maintained for at least the reasons as set forth herein.

Priority
A new Application Data Sheet that claims benefit for the provisional “62/728246” is received.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “substantially free” in claim 1 line 2 is a relative term which renders the claim indefinite. The term “substantially free” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Specification at [0064] discloses that the alkaline wash helps solubilize and remove mono-, di- and oligosaccharides which are associated with the CNC (or cellulose nanocrystal) crystals, and Specification at [0043] discloses “substantially pure CNC” means less than 50%, 40%, 30%, 20% or 10% (wt.) of the resulting crystalline cellulose is not CNC.
Thus, Examiner is treating “substantially free of all mono-, di- and oligosaccharides” to be “substantially pure CNC” with less than 50%, 40%, 30%, 20% or 10% (wt.) of the resulting crystalline cellulose that is not CNC because alkaline wash helps solubilize and remove mono-, di- and oligosaccharides which are associated with the CNC crystals.
Examiner suggests amending the claim to either i) clarify the requisite degree of “substantially free”, or ii) some other clarifying amendment so as to remove the ambiguity as set forth above.

Claims 2-10 are rejected due to their dependency on claim 1.

	
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakoneshny et al. (WO 2017/127938 A1, cited in the previous office action) (“Nakoneshny” hereinafter), in view of Youngblood et al. (US 2016/0075601 A1, cited in the previous office action) (“Youngblood” hereinafter).

Regarding claim 1, Nakoneshny teaches crystalline cellulose formed by a redox reaction (see Nakoneshny at [0001] teaching that the disclosure relates to methods of producing crystalline cellulose using transition metal catalyzed oxidation reactions, wherein the transition metal catalyzed oxidation reactions is taken to meet the claimed redox reaction);
Examiner notes that the phrase “formed by a redox reaction” is a product-by-process limitation.  It has been held that “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product” (see MPEP § 2113.I.).  In this case, Applicant discusses that the crystalline cellulose produced by a redox reaction has surface chemistry different from crystalline cellulose produced by acid hydrolysis… when cellulose is oxidized, many carboxyl groups are formed on the sugar carbon atoms… conversely, when cellulose is acid hydrolyzed, such as with sulphuric acid, fewer carboxyl groups are formed, and many sulphate half esters are formed (see Specification at [0040]).  Thus, Examiner is treating the product-by-process limitation “formed by a redox reaction” as imparting a structure to the crystalline cellulose, that is carboxyl groups are formed on the sugar carbon atoms on the surface of the crystalline cellulose; and
	which is substantially free of all mono-, di- and oligosaccharides (see Nakoneshny at [0013] teaching (b) washing the cellulosic material in an alkaline solution, and see Nakoneshny at [0051] teaching in one embodiment, the filter cake from the first redox reaction may be resuspended in water and NaOH added to a pH of about 12.0… the mixture may then be stirred, with optional heating between about 50o and 95o C, and preferably between 65o C to about 85o C).  
Specification at [0063] discloses that the product of the second redox reaction may also be subjected to an alkaline wash, such as by being resuspended in water and adding NaOH added to a pH of about 12.0… the mixture may then be stirred, with optional heating between about 50o and 95o C, and preferably between 65o C to about 85o C.  And, see Specification at [0064] disclosing without restriction to a theory, it is believed that the alkaline wash helps solubilize and remove mono-, di- and oligosaccharides which are associated with the CNC crystals.
It appears that the crystalline cellulose taught by Nakoneshny undergoes similar alkaline wash as the CNCs of the present application.  Since Nakoneshny and the claimed method employ substantially similar materials and process, it is reasonable to believe that the claimed properties (i.e., the crystalline cellulose is substantially free of all mono-, di- and oligosaccharides) would have naturally flowed following the teaching of Nakoneshny.  See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Thus, Examiner is treating the crystalline cellulose taught by Nakoneshny to be substantially free of all mono-, di- and oligosaccharides because crystalline cellulose taught by Nakoneshny undergoes similar alkaline wash as the CNCs of the present application, such that the resulting crystalline cellulose has less than 50 wt % that is not CNC.  

	
Nakoneshny does not explicitly teach that the crystalline cellulose is added to a cement forming a cement composition.
	However, Nakoneshny teaches that the production of cellulose nanocrystals (CNC) is similar to that of microcrystalline cellulose (MCC) production… and CNC may also be generated from MCC using strong mineral acid hydrolysis… the use of strong mineral acid hydrolysis for the production of CNC either from biomass sources or from MCC encounters the same economic, environmental and safety limitations as for the production of MCC (see Nakoneshny at [0006]).  
Nakoneshny also teaches that the predominant production process for MCC using acid hydrolysis is expensive due to high capital and operating costs, and the use of corrosive mineral acids is problematic with respect to safety and environment (see Nakoneshny at [0005]).  And, the yield of MCC from cellulose in industrial production may be as low as 30% (see Nakoneshny at [0004]).
In addition, Nakoneshny teaches that it is also known to produce crystalline cellulose using hydrogen peroxide chemistry which may involve modified Fenton or Haber Weiss reactions, involving a transition metal catalysts… however, such reactions may be lengthy and typically produce crystalline cellulose of heterogenous morphology and size fractions, requiring further processing (see Nakoneshny at [0007]).   Thus, there is a need in the art for improved methods of producing crystalline cellulose (see Nakoneshny at [0008]).
 In summary, Nakoneshny teaches methods of producing crystalline cellulose using transition metal catalyzed oxidation reactions that circumvents the economic, environmental and safety issues of strong mineral acid hydrolysis in the production of CNCs.
Like Nakoneshny, Youngblood teaches cellulose nanocrystals CNCs (see Youngblood at [0006] teaching cellulose nanocrystals (CNCs) as additives for the improved performance of cement paste compositions and resulting cured cement pastes).  Furthermore, Youngblood teaches that mechanical tests of the cured cement pastes described in the disclosure show an increase in flexural strength… the degree of hydration (DOH) of the cement paste is increased when CNCs are used… increasing the DOH increases the flexural strength of a resulting cured cement paste… the resulting cement pastes have reduced yield points and increased plasticization and workability compared to pastes prepared without the CNCs or cement paste prepared with other cellulose particles… thus the CNCs can also be used as water reducing agents (WRAs) (see Youngblood at [0006]).
Youngblood further teaches that CNCs… can be obtained by extraction from plants and trees followed by chemical processing… CNCs are promising nanoscale reinforcing materials for cements in that they have several unique characteristics, such as high aspect ratio, high elastic modulus and strength, low density, reactive surfaces that enable functionalization, and facile water-dispersibility without the use of surfactant or modification… CNCs can provide new options for cementitious composites for improved mechanical performance, in which the small size of CNCs allows for reduced interfiber spacing, more interactions between cellulose and the cement system, and as a result the CNCs have a greater potential to alter micro-cracking and can therefore increase the strength of the system… other benefits of CNCs include, but are not limited to, their renewability, sustainability, low toxicity, and low cost… CNCs can be added into cementitious materials to modify the microstructures and improve the mechanical performance of the materials… CNCs can be added into cementitious materials to modify the microstructures and improve the mechanical performance of the materials (see Youngblood at [0078]).  
Youngblood also teaches that that cellulose microcrystals (CMC)… is prepared by acid hydrolysis (see Youngblood at [0065]).
In summary, Youngblood teaches the addition of CNCs as additives to cement to form a cured cement pastes or cement composition that results in improved flexural strength, reduced yield points and increased plasticization and workability to cement pastes, and CNCs are prepared by acid hydrolysis.
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).
As such, one of ordinary skill in the art would appreciate that Youngblood teaches the addition of CNCs as additives to cement to form a cured cement pastes or cement composition that results in improved flexural strength, reduced yield points and increased plasticization and workability to cement pastes.  Youngblood also teaches that CNC is prepared by acid hydrolysis.  Nakoneshny teaches a method of producing CNCs using transition metal catalyzed oxidation reactions that circumvents the economic, environmental and safety issues of strong mineral acid hydrolysis in the production of CNCs.  Thus, one of ordinary skill in the art would seek the advantages taught by Youngblood and Nakoneshny by using the CNCs additives produced from transition metal catalyzed oxidation reactions to circumvent the economic, environmental and safety issues of strong mineral acid hydrolysis in the production of cured cement pastes with improved flexural strength, reduced yield points and increased plasticization and workability, and CNCs are known additives to cement or a known material based on its suitability for its intended use.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use CNCs produced from transition metal catalyzed oxidation reactions taught by Nakoneshny to circumvent the economic, environmental and safety issues of strong mineral acid hydrolysis in the production of CNCs, as additives in the cured cement pastes as taught by Youngblood so as to obtain cured cement pastes with improved flexural strength, reduced yield points and increased plasticization and workability, and CNCs are known additives to cement or a known material based on its suitability for its intended use.











Regarding claim 2, Nakoneshny in view of Youngblood teaches the limitations as applied to claim 1 above, and Nakoneshny further teaches wherein the redox reaction comprises oxidation with a hypohalite (see Nakoneshny at [0009] teaching that the disclosure may comprise a method of producing crystalline cellulose comprising the steps of (a) reacting the cellulosic material… comprising a transition metal catalyst and a hypohalite solution).

Regarding claim 3, Nakoneshny in view of Youngblood teaches the limitations as applied to claims 1 and 2 above, and Nakoneshny further teaches wherein the redox reaction comprises the steps of:
(a) reacting a cellulosic material in an aqueous slurry comprising a transition metal catalyst and a hypohalite solution having an initial pH greater than about 6.0 and a final pH less than about 9.0 (see Nakoneshny at [0009]); and 
(b) recovering a crystalline cellulose fraction (see Nakoneshny at [0009]).

Regarding claim 4, Nakoneshny in view of Youngblood teaches the limitations as applied to claims 1-3 above, and Nakoneshny further teaches wherein hypohalite comprises hypochlorite, hypoiodite, or hypobromite (see Nakoneshny at [0010] teaching the hypohalite salt… may include… salts of hypochlorite, hypoiodite, or hypobromite).

Regarding claim 5, Nakoneshny in view of Youngblood teaches the limitations as applied to claims 1-3 above, and Nakoneshny further teaches a method of producing cellulose nanocrystals (CNCs) from a cellulosic material, comprising steps of: (a) reacting the cellulosic material in an aqueous slurry comprising a transition metal catalyst and a hypohalite solution …(c) repeating step (a) (see Nakoneshny at [0013]).  And, Nakoneshny teaching that the oxidation reaction is allowed to proceed to completion based on a significant drop of oxidation-reduction potential, and the oxidation reaction is then repeated to produce the crystalline cellulose (see Nakoneshny at [0012]).  Furthermore, Nakoneshny teaches that the redox reaction process may be continued for a sufficient length of time, or repeated, to yield crystalline cellulose of a desired particle size or range of size (see Nakoneshny at [0052]).
Thus, meeting the claimed  wherein the reaction of step (a) is continued or repeated until the appearance of crystalline cellulose is observed, because Nakoneshny teaches that the oxidation reaction (step (a)) is repeated to produce the crystalline cellulose.

Regarding claim 6, Nakoneshny in view of Youngblood teaches the limitations as applied to claims 1-3 and 5 above, and Nakoneshny further teaches a method of producing cellulose nanocrystals (CNCs) from a cellulosic material, comprising steps of… (b) washing the cellulosic material in an alkaline solution (see Nakoneshny at [0013]), wherein the resulting crystalline cellulose is collected and treated with alkaline solution because “washing” is taken to meet the claimed “treated”.  And, in one embodiment, the filter cake from the first redox reaction may be resuspended in water and NaOH added to a pH of about 12.0… the mixture may then be stirred, with optional heating between about 50o and 95o C, and preferably between 65o C to about 85o C (see Nakoneshny at [0051]).
Specification at [0063] discloses that the product of the second redox reaction may also be subjected to an alkaline wash, such as by being resuspended in water and adding NaOH added to a pH of about 12.0… the mixture may then be stirred, with optional heating between about 50o and 95o C, and preferably between 65o C to about 85o C.  And, see Specification at [0064] disclosing without restriction to a theory, it is believed that the alkaline wash helps solubilize and remove mono-, di- and oligosaccharides which are associated with the CNC crystals.
It appears that the crystalline cellulose taught by Nakoneshny undergoes similar alkaline wash as the CNCs of the present application.  Since Nakoneshny and the claimed method employ substantially similar materials and process, it is reasonable to believe that the claimed properties (i.e., the crystalline cellulose is substantially free of all mono-, di- and oligosaccharides) would have naturally flowed following the teaching of Nakoneshny.  See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Thus, Examiner is treating the crystalline cellulose taught by Nakoneshny to be substantially free of all mono-, di- and oligosaccharides because crystalline cellulose taught by Nakoneshny undergoes similar alkaline wash as the CNCs of the present application.  

Regarding claim 7, Nakoneshny in view of Youngblood teaches the limitations as applied to claims 1-3 and 5-6 above, and Nakoneshny further teaches wherein the alkaline solution comprises a solution of NaOH having a pH of about 12.0 (see Nakoneshny at [0051] teaching the filter cake from the first redox reaction may be resuspended in water and NaOH added to a pH of about 12.0).

Regarding claim 8, Nakoneshny in view of Youngblood teaches the limitations as applied to claims 1-3 and 5-7 above, and Nakoneshny further teaches that the mixture may be stirred, with optional heating between about 50o and 95o C, and preferably between about 65o to about 85o C (see Nakoneshny at [0051]), thus meeting the claimed wherein the alkaline solution is heated to between about 30o and about 90o to treat the crystalline cellulose because it has been held that “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” (see MPEP § 2144.04.IV.C).
With regards to the temperature range claimed, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claim 9, Nakoneshny in view of Youngblood teaches the limitations as applied to claims 1-3 and 5 above, and Nakoneshny further teaches that the redox reaction process may be continued for a sufficient length of time, or repeated, to yield crystalline cellulose of a desired particle size or range of size… the length of time, number of repetitions and severity of the reaction conditions may be selected by one skilled in the art having regard to the quality or character of the cellulosic feedstock and of the desired product, and of economic factors (see Nakoneshny at [0052]).  And, Nakoneshny teaches the ratios of sodium hypochlorite (or oxidant), copper (Cu) catalyst and biomass in the first and second redox reaction in Table 4 (see Nakoneshny at [0062] and Table 4, also shown below).

    PNG
    media_image1.png
    223
    920
    media_image1.png
    Greyscale

	
Thus, Nakoneshny meets the claimed wherein the reaction is continued by adding at least one additional amount of hypohalite because redox reaction process may be continued for a sufficient length of time, or repeated, to yield crystalline cellulose of a desired particle size or range of size, and as shown in Table 4, an additional sodium hypochlorite (or oxidant) is added for the second redox reaction.

Regarding claim 11, Nakoneshny teaches crystalline cellulose which has been treated with an alkaline solution (see Nakoneshny at [0013] teaching a method of producing cellulose nanocrystals (CNCs) from a cellulosic material, comprising steps of… (b) washing the cellulosic material in an alkaline solution), thus meeting the claimed wherein the resulting crystalline cellulose is collected and treated with alkaline solution because “washing” is taken to meet the claimed “treated”.
Examiner notes that the phrase “which has been treated with an alkaline solution” is a product-by-process limitation.  It has been held that “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product” (see MPEP § 2113.I.).  In this case, Applicant discusses that the alkaline wash helps solubilize and remove mono-, di- and oligosaccharides which are associated with the CNC crystals… in addition to solubilizing and removing mono-, di- and oligosaccharides, the alkaline wash may neutralize surface acid groups (see Specification at [0064]).  Thus, Examiner is treating the product-by-process limitation “which has been treated with an alkaline solution” as imparting a structure to the crystalline cellulose, that is the crystalline cellulose is free of mono-, di- and oligosaccharides with neutral surface acid groups.
	Nakoneshny further teaches one embodiment, removing oxidation products of the redox reaction may result in a more complete reaction and better quality crystalline cellulose product… the filter cake from the first redox reaction may be resuspended in water and NaOH… until the pH stabilizes at about 10.0 or below… the lowering of the pH may be caused by organic acids dissolving or releasing into the alkaline suspension and neutralizing the hydroxide ions (see Nakoneshny at [0051]).
It appears that the crystalline cellulose taught by Nakoneshny undergoes similar alkaline wash as the CNCs of the present application.  Since Nakoneshny and the claimed method employ substantially similar materials and process, it is reasonable to believe that the claimed properties (i.e., the crystalline cellulose is substantially free of all mono-, di- and oligosaccharides) would have naturally flowed following the teaching of Nakoneshny.  See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Thus, Examiner is treating the crystalline cellulose taught by Nakoneshny to be substantially free of all mono-, di- and oligosaccharides because crystalline cellulose taught by Nakoneshny undergoes similar alkaline wash as the CNCs of the present application.  

Nakoneshny does not explicitly teach that the crystalline cellulose is added to a cement forming a cement composition.
Like Nakoneshny, Youngblood teaches cellulose nanocrystals CNCs (see Youngblood at [0006] teaching cellulose nanocrystals (CNCs) as additives for the improved performance of cement paste compositions and resulting cured cement pastes).  Furthermore, Youngblood teaches that mechanical tests of the cured cement pastes described in the disclosure show an increase in flexural strength… the degree of hydration (DOH) of the cement paste is increased when CNCs are used… increasing the DOH increases the flexural strength of a resulting cured cement paste… the resulting cement pastes have reduced yield points and increased plasticization and workability compared to pastes prepared without the CNCs or cement paste prepared with other cellulose particles… thus the CNCs can also be used as water reducing agents (WRAs) (see Youngblood at [0006]).
Youngblood further teaches that CNCs… can be obtained by extraction from plants and trees followed by chemical processing… CNCs are promising nanoscale reinforcing materials for cements in that they have several unique characteristics, such as high aspect ratio, high elastic modulus and strength, low density, reactive surfaces that enable functionalization, and facile water-dispersibility without the use of surfactant or modification… CNCs can provide new options for cementitious composites for improved mechanical performance, in which the small size of CNCs allows for reduced interfiber spacing, more interactions between cellulose and the cement system, and as a result the CNCs have a greater potential to alter micro-cracking and can therefore increase the strength of the system… other benefits of CNCs include, but are not limited to, their renewability, sustainability, low toxicity, and low cost… CNCs can be added into cementitious materials to modify the microstructures and improve the mechanical performance of the materials… CNCs can be added into cementitious materials to modify the microstructures and improve the mechanical performance of the materials (see Youngblood at [0078]).  
Youngblood also teaches that that cellulose microcrystals (CMC)… is prepared by acid hydrolysis (see Youngblood at [0065]).
In summary, Youngblood teaches the addition of CNCs as additives to cement to form a cured cement pastes or cement composition that results in improved flexural strength, reduced yield points and increased plasticization and workability to cement pastes, and CNCs are prepared by acid hydrolysis.
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).
As such, one of ordinary skill in the art would appreciate that Youngblood teaches the addition of CNCs as additives to cement to form a cured cement pastes or cement composition that results in improved flexural strength, reduced yield points and increased plasticization and workability to cement pastes.  Youngblood also teaches that CNC is prepared by acid hydrolysis.  Nakoneshny teaches a method of producing CNCs using transition metal catalyzed oxidation reactions that circumvents the economic, environmental and safety issues of strong mineral acid hydrolysis in the production of CNCs, wherein the CNCs are treated with an alkaline solution to remove the oxidation products of the redox reaction and resulted in a better quality crystalline cellulose product.  Thus, one of ordinary skill in the art would seek the advantages taught by Youngblood and Nakoneshny by using better quality CNCs additives produced from transition metal catalyzed oxidation reactions washed with alkaline solution to circumvent the economic, environmental and safety issues of strong mineral acid hydrolysis in the production of cured cement pastes with improved flexural strength, reduced yield points and increased plasticization and workability, and CNCs are known additives to cement or a known material based on its suitability for its intended use.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use better quality CNCs produced from transition metal catalyzed oxidation reactions washed with alkaline solution taught by Nakoneshny to circumvent the economic, environmental and safety issues of strong mineral acid hydrolysis in the production of CNCs, as additives in the cured cement pastes as taught by Youngblood so as to obtain cured cement pastes with improved flexural strength, reduced yield points and increased plasticization and workability, and CNCs are known additives to cement or a known material based on its suitability for its intended use.

Regarding claim 12, Nakoneshny in view of Youngblood teaches the limitations as applied to claim 11 above, and Nakoneshny further teaches wherein the alkaline solution comprises a solution of NaOH having a pH of 12.0 (see Nakoneshny at [0051] teaching 
the filter cake from the first redox reaction may be resuspended in water and NaOH added to a pH of about 12.0).

Regarding claim 13, Nakoneshny in view of Youngblood teaches the limitations as applied to claim 11 above, and Nakoneshny further teaches that the mixture may be stirred, with optional heating between about 50o and 95o C, and preferably between about 65o to about 85o C (see Nakoneshny at [0051]), thus meeting the claimed wherein the alkaline solution is heated to between about 30o and about 90o to treat the crystalline cellulose because it has been held that “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” (see MPEP § 2144.04.IV.C).
With regards to the temperature range claimed, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claim 14, Nakoneshny in view of Youngblood teaches the limitations as applied to claim 11 above, and Nakoneshny further teaches wherein the crystalline cellulose comprises nanocrystalline cellulose (see Nakoneshny at [0013] teaching a method of producing cellulose nanocrystals (CNCs)).

Regarding claim 15, Nakoneshny in view of Youngblood teaches the limitations as applied to claim 11 above, and Nakoneshny further teaches wherein the crystalline cellulose is produced by a redox reaction (see Nakoneshny at [0001] teaching methods of producing crystalline cellulose using transition metal catalyzed oxidation reaction), wherein the transition metal catalyzed oxidation reaction is taken to meet the claimed redox reaction. 

Regarding claim 16, Nakoneshny in view of Youngblood teaches the limitations as applied to claims 11 and 15 above, and Nakoneshny further teaches wherein the redox reaction comprises an oxidation step using a hypohalite (see Nakoneshny at [0009] teaching that the disclosure may comprise a method of producing crystalline cellulose comprising the steps of (a) reacting the cellulosic material… comprising a transition metal catalyst and a hypohalite solution).

Regarding claim 17, Nakoneshny teaches (a) producing crystalline cellulose by oxidizing a cellulosic material (see Nakoneshny at [0001] teaching that the disclosure relates to methods of producing crystalline cellulose using transition metal catalyzed oxidation reactions, wherein the transition metal catalyzed oxidation reactions is taken to meet the claimed by oxidizing a cellulosic material);
(b), washing the crystalline cellulose with an alkaline solution (see Nakoneshny at [0013] teaching (b) washing the cellulosic material in an alkaline solution).  

	Nakoneshny does not explicitly teach a method of (c) mixing the crystalline cellulose with cement… forming a cement composition.
	However, Nakoneshny teaches that the production of cellulose nanocrystals (CNC) is similar to that of microcrystalline cellulose (MCC) production… and CNC may also be generated from MCC using strong mineral acid hydrolysis… the use of strong mineral acid hydrolysis for the production of CNC either from biomass sources or from MCC encounters the same economic, environmental and safety limitations as for the production of MCC (see Nakoneshny at [0006]).  
Nakoneshny also teaches that the predominant production process for MCC using acid hydrolysis is expensive due to high capital and operating costs, and the use of corrosive mineral acids is problematic with respect to safety and environment (see Nakoneshny at [0005]).  And, the yield of MCC from cellulose in industrial production may be as low as 30% (see Nakoneshny at [0004]).
In addition, Nakoneshny teaches that it is also known to produce crystalline cellulose using hydrogen peroxide chemistry which may involve modified Fenton or Haber Weiss reactions, involving a transition metal catalysts… however, such reactions may be lengthy and typically produce crystalline cellulose of heterogenous morphology and size fractions, requiring further processing (see Nakoneshny at [0007]).   Thus, there is a need in the art for improved methods of producing crystalline cellulose (see Nakoneshny at [0008]).
 In summary, Nakoneshny teaches methods of producing crystalline cellulose using transition metal catalyzed oxidation reactions that circumvents the economic, environmental and safety issues of strong mineral acid hydrolysis in the production of CNCs.
Like Nakoneshny, Youngblood teaches cellulose nanocrystals CNCs (see Youngblood at [0006] teaching cellulose nanocrystals (CNCs) as additives for the improved performance of cement paste compositions and resulting cured cement pastes).  Furthermore, Youngblood teaches that mechanical tests of the cured cement pastes described in the disclosure show an increase in flexural strength… the degree of hydration (DOH) of the cement paste is increased when CNCs are used… increasing the DOH increases the flexural strength of a resulting cured cement paste… the resulting cement pastes have reduced yield points and increased plasticization and workability compared to pastes prepared without the CNCs or cement paste prepared with other cellulose particles… thus the CNCs can also be used as water reducing agents (WRAs) (see Youngblood at [0006]).
Youngblood further teaches that CNCs… can be obtained by extraction from plants and trees followed by chemical processing… CNCs are promising nanoscale reinforcing materials for cements in that they have several unique characteristics, such as high aspect ratio, high elastic modulus and strength, low density, reactive surfaces that enable functionalization, and facile water-dispersibility without the use of surfactant or modification… CNCs can provide new options for cementitious composites for improved mechanical performance, in which the small size of CNCs allows for reduced interfiber spacing, more interactions between cellulose and the cement system, and as a result the CNCs have a greater potential to alter micro-cracking and can therefore increase the strength of the system… other benefits of CNCs include, but are not limited to, their renewability, sustainability, low toxicity, and low cost… CNCs can be added into cementitious materials to modify the microstructures and improve the mechanical performance of the materials… CNCs can be added into cementitious materials to modify the microstructures and improve the mechanical performance of the materials (see Youngblood at [0078]).  
Youngblood also teaches that that cellulose microcrystals (CMC)… is prepared by acid hydrolysis (see Youngblood at [0065]).
In summary, Youngblood teaches the addition of CNCs as additives to cement to form a cured cement pastes or cement composition that results in improved flexural strength, reduced yield points and increased plasticization and workability to cement pastes, and CNCs are prepared by acid hydrolysis.
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).
As such, one of ordinary skill in the art would appreciate that Youngblood teaches the addition of CNCs as additives to cement to form a cured cement pastes or cement composition that results in improved flexural strength, reduced yield points and increased plasticization and workability to cement pastes.  Youngblood also teaches that CNC is prepared by acid hydrolysis.  Nakoneshny teaches a method of producing CNCs using transition metal catalyzed oxidation reactions that circumvents the economic, environmental and safety issues of strong mineral acid hydrolysis in the production of CNCs.  Thus, one of ordinary skill in the art would seek the advantages taught by Youngblood and Nakoneshny by using the CNCs additives produced from transition metal catalyzed oxidation reactions to circumvent the economic, environmental and safety issues of strong mineral acid hydrolysis in the production of cured cement pastes with improved flexural strength, reduced yield points and increased plasticization and workability, and CNCs are known additives to cement or a known material based on its suitability for its intended use.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use CNCs produced from transition metal catalyzed oxidation reactions taught by Nakoneshny to circumvent the economic, environmental and safety issues of strong mineral acid hydrolysis in the production of CNCs, as additives in the cured cement pastes as taught by Youngblood so as to obtain cured cement pastes with improved flexural strength, reduced yield points and increased plasticization and workability, and CNCs are known additives to cement or a known material based on its suitability for its intended use.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakoneshny in view of Youngblood as applied to claim 1 above, and further in view of Pediaa (Difference between plasticizer and superplasticizer, cited in the previous office action)(“Pediaa” hereinafter).

Regarding claim 10, Nakoneshny in view of Youngblood teaches the limitations as applied to claim 1 above, and Youngblood further teaches that the cement composition further comprising aggregate, an air entrainer (see Youngblood at [0093] teaching cement-based material can optionally include aggregates, air-entrainment agents).  
Youngblood further teaches that cement-based material can optionally include plasticizers, and the like (see Youngblood at [0093]), but does not explicitly teach superplasticizer.
Like Youngblood, Pediaa teaches plasticizers (see Pediaa at page 2, table, left column also shown below teaching plasticizers). 

    PNG
    media_image2.png
    707
    604
    media_image2.png
    Greyscale

Pediaa teaches both plasticizers and superplasticizers are added to a cement (see Pediaa at page 2, table, last row),and can reduce the need for water (see Pediaa at page 2, table, 4th row).
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add a superplasticizer in a cement paste of Youngblood as taught by Pediaa because it is known to add superplasticizers to cements and it is a known material based on its suitability for its intended use.

Response to Arguments
Applicant's arguments filed 08/05/2022 have been fully considered but they are not persuasive. 
Applicant discusses that the removal of the sugars produced during oxidation of cellulose, prior to combining with cement, is an inventive advance and solves a problem which was not recognized in either Nakoneshny nor in Youngblood (see Applicant’s arguments at page 2, paragraph 3).  
Examiner acknowledges the arguments and respectfully notes that it appears that the crystalline cellulose taught by Nakoneshny undergoes similar alkaline wash as the CNCs of the present application.  As mentioned, since Nakoneshny and the claimed method employ substantially similar materials and process, it is reasonable to believe that the claimed properties (i.e., the crystalline cellulose is substantially free of all mono-, di- and oligosaccharides) would have naturally flowed following the teaching of Nakoneshny.  Thus, the rejection still stands, and Examiner is treating the crystalline cellulose taught by Nakoneshny to be substantially free of all mono-, di- and oligosaccharides.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735